NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUL 13 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ARMANDO DE JESUS RUBIO-RAUDA,                   No.    17-70911

                Petitioner,                     Agency No. A027-404-577

 v.
                                                MEMORANDUM*
JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted July 10, 2018**

Before:      CANBY, W. FLETCHER, and CALLAHAN, Circuit Judges.

      Armando De Jesus Rubio-Rauda, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing his appeal from an immigration judge’s (“IJ”) decision denying his

application for withholding of removal and relief under the Convention Against


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for

substantial evidence the agency’s factual findings. Zetino v. Holder, 622 F.3d

1007, 1012 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s determination that Rubio-Rauda

failed to establish that the harm he experienced or fears in El Salvador was or

would be on account of a protected ground. See id. at 1016 (an applicant’s “desire

to be free from harassment by criminals motivated by theft or random violence by

gang members bears no nexus to a protected ground”). The BIA did not err by

declining to consider the proposed social group Rubio-Rauda raised for the first

time on appeal. See Matter of J–Y–C–, 24 I. & N. Dec. 260, 261 n.1 (BIA

2007) (issues not raised to the IJ are not properly before the BIA on appeal). Thus,

Rubio-Rauda’s withholding of removal claim fails.

      Substantial evidence supports the agency’s denial of CAT relief because

Rubio-Rauda failed to establish it is more likely than not he would be tortured by

or with the consent or acquiescence of the government of El Salvador. See Aden v.

Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                         2                                    17-70911